Citation Nr: 9916702	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of May 1997 
from the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO), which, in pertinent part, 
denied the veteran's claim for a total rating for 
compensation purposes based upon individual unemployability.  


REMAND

Initially, and as previously indicated by the Board in June 
1998, the Board finds that the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability is well-grounded pursuant to 
38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a statutory obligation to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107 (West 1991).  This includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (1998); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993).

Service connection is in effect for rheumatic heart disease 
(60 percent); and rheumatic fever (zero percent, i.e., 
noncompensable).  The combined disability rating is noted to 
be 60 percent.

In conjunction with a Board Remand dated in June 1998, a VA 
examination by a cardiologist was conducted in July 1998.  
The diagnoses were rheumatic fever, 1943, by history only; 
rheumatic valvular heart disease, by history only; coronary 
heart disease, stable angina pectoris, mets seven; and 
hypertension on treatment; were supplied.  The examiner 
indicated that neither valvular heart disease nor rheumatic 
heart disease was detectable, and that there were no 
occupational impairments due to the veteran's service-
connected valvular heart disease. 

In a VA Form 21-4138, Statement in Support of Claim, received 
by VA in December 1998, the veteran asserted that his 
service-connected rheumatic heart condition and his 
hypertensive heart condition were "intertwined," and that 
the two conditions aggravated each other.  The Board finds 
that the above-referenced contentions raises the issues of 
entitlement of service connection for hypertension and for 
coronary artery disease as secondary to the veteran's 
service-connected rheumatic heart disease.  The Board also 
finds that these issues are intertwined with the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, and that these issues must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Regarding the "inextricably intertwined" nature of the 
veteran's diagnosed hypertension and coronary heart disease, 
the Board points out that the United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
when aggravation of a veteran's non-service-connected 
condition is proximately due to, or the result of a service 
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In light of the VA's duty to assist the veteran in the proper 
development of his claim, this case is REMANDED for the 
following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional VA 
and private medical providers who have 
treated him for his cardiovascular 
problems since his release from active 
duty to the present, to include whether 
he has received treatment for his heart 
disorders at the VA medical facility in 
Shreveport, Louisiana.  After securing 
any necessary release(s), the RO should 
obtain records of any treatment 
identified by the veteran not already of 
record.  

2.  A VA examination should be conducted 
by a cardiologist to determine the nature 
and severity and severity of any 
cardiovascular disorders.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner for 
review before the examination.  All tests 
deemed necessary should be conducted.

Following the examination, the he 
examiner s is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's service-connected 
rheumatic heart disease caused or is 
aggravating any other cardiovascular 
disability diagnosed, to include 
hypertension an coronary artery disease.  
If aggravation is found, it is requested 
that the examiner specify, to the extent 
possible, the degree of aggravation.  The 
examiner should render an opinion as to 
the degree of occupational impairment 
caused by the hypertension and coronary 
artery disease.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should adjudicate 
the issue of service connection for the 
diagnosed cardiovascular disorders on a 
secondary basis, to include consideration 
of Allen, supra.  If the benefit sought 
is not granted, the veteran and his 
representative should be notified of that 
action and of his appellate rights.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and afforded a reasonable period of time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


